303 S.W.3d 169 (2010)
STATE of Missouri, Respondent,
v.
Robert A. JOHNSON, Appellant.
No. WD 70469.
Missouri Court of Appeals, Western District.
February 23, 2010.
Ruth Sanders, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Richard Starnes, Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Robert Johnson appeals his conviction by Jury on one count of second-degree statutory rape and one count of forcible rape. Johnson contends the circuit court plainly erred in denying his motion to suppress DNA evidence. Upon review of the briefs and the record, we find no manifest injustice and affirm the convictions. Because a published opinion would serve no jurisprudential purpose, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 30.25(b).